Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 6, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  160410                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160410
                                                                    COA: 348914
                                                                    Wayne CC: 11-009624-FC
  WILLIAM LEWIS SMITH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 10, 2019
  order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court. The circuit
  court erred when it held in its December 19, 2018 opinion and order that the defendant’s
  claim of ineffective assistance of trial counsel was previously raised and decided by the
  Court of Appeals. The defendant raised a different claim of ineffective assistance of trial
  counsel on direct appeal. On remand, the circuit court shall reconsider the defendant’s
  claim of ineffective assistance of trial counsel. In all other respects, leave to appeal is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 6, 2020
           a0429
                                                                               Clerk